Explanatory Comment

      Rules 1653 and 1656 governing actions to obtain judgment on mechanics’ liens

have been amended to clarify and update both rules.              Rule 1653 governing

commencement of the action, has been amended in two respects.             First, the rule

currently allows for an action to obtain judgment on a mechanics’ lien to be initiated by

complaint or agreement for an amicable action. The amendment limits initiation of an

action by complaint only. The agreement for an amicable action was deleted from Rule

1007 governing the commencement of general civil actions in 1991 because it was a

device little used in modern practice, and could be achieved through alternative

procedures. See Rule 1007, Explanatory Comment -- 1991. The amendment of Rule

1653 conforms actions to obtain judgment on mechanics’ liens to modern practice.

      Second, the Rules of Civil Procedure are silent as to whether a claim for a

mechanics’ lien should be filed under the same or separate docket number as the

complaint to obtain judgment on a mechanics’ lien. The amendment requires that the

claim and the complaint should be filed under the same docket number to clarify

procedure. The requirement to use one docket number applies to all complaints filed

after the effective date of the proposed amendment.

      A note has been added to Rule 1656 governing the complaint to aid practitioners

as to the requirements for filing a mechanics’ lien and the subsequent complaint to

obtain judgment.

                                                      By the Civil Procedural
                                                      Rules Committee

                                                      William S. Stickman IV
                                                      Chair